Citation Nr: 0427757	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  98-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for a thoracic spine 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Frederick S. "Rick" Spencer, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to 
February 1978.  

This case came before the Board of Veterans' Appeals (the 
Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that determination, the RO inter alia 
denied the appellant's claims of entitlement to service 
connection for PTSD, bipolar disorder, a thoracic spine 
disorder, and a low back disorder.  The appellant disagreed 
and this appeal ensued.  

In a November 1999 decision, the Board denied service 
connection for PTSD, bipolar disorder, and a thoracic spine 
disorder, and granted service connection for a low back 
disorder.  The appellant appealed the denials of service 
connection to the United States Court of Appeals for Veterans 
Claims (the Court), which in a March 2001 Order vacated the 
adverse portions of Board's decision in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In March 2002, the Board addressed the claims in light of the 
VCAA and denied service connection for PTSD, bipolar 
disorder, and a thoracic spine disorder.  The appellant again 
appealed to the Court, which by a February 2003 Order granted 
the parties' Joint Motion to Remand and to Stay Proceedings 
(Joint Motion) that vacated the March 2002 Board decision and 
remanded the claim for further adjudication.  The Joint 
Motion argued the March 2002 Board decision did not 
adequately address how VA had satisfied its notification 
obligation under the VCAA.  In July 2003, the Board remanded 
the case to the RO to ensure compliance with the notification 
and assistance obligations of the VCAA.  The case is again 
before the Board for appellate review.  


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between a 
finding of bipolar disorder post-service and service.  

2.  There is no medical evidence showing a nexus between any 
current thoracic spine disorder and service.  

3.  The appellant does not have PTSD that is attributable to 
inservice sexual harassment, rather to whatever extent she 
suffers from PTSD symptoms, they are due to pre-service 
causes.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

2.  A thoracic spine disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.304 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 510 3A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's initial claims involved in this case were 
received in November 1996, and there are no issues as to 
provisions of forms or instructions for applying for the 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made well before November 9, 2000, 
the date the VCAA was enacted.  VA believes Pelegrini II is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II , the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The appellant filed a claim for service connection for 
"nerves" in May 1980.  In June 1980, the RO sent the 
appellant a letter requesting that she submit additional 
evidence that showed that her claimed disabilities had 
existed continuously since her separation from service.  The 
best types of evidence were described.  A second letter was 
sent in June 1980 that requested she identify any private 
providers.  A rating decision was issued in August 1980 that 
explained the evidentiary defects that existed in her claim.  
In December 1996, the appellant was sent a PTSD stressor 
development letter that detailed the types of evidence that 
would amount to verification of the claimed stressors.  In 
December 1996 she was advised regarding what evidence had 
been obtained.  By virtue of the August 1997 rating decision, 
and the Statement of the Case and Supplemental Statements of 
the Case issued during the pendency of this appeal, the 
appellant and her representative were given notice of the 
information, medical evidence, or lay evidence received and 
considered, the evidence necessary to substantiate her claims 
for service connection, as well as the evidence not obtained 
and what efforts were undertaken to obtain them.  A hearing 
was conducted before the RO in January 1998 and a transcript 
associated with the claims folder.  At the time of the 
hearing, the hearing officer undertook a lengthy discussion 
with the appellant as to the identity of any outstanding 
records and the appellant was informed of the evidence needed 
to substantiate her claim pursuant to 38 C.F.R. § 3.103 and 
the VCAA.  

In addition to these actions, the Board remanded the claim in 
July 2003 to ensure compliance with the VCAA.  The RO then 
sent the appellant and her attorney two letters in February 
2004.  These letters notified the appellant the requirements 
for proving her claims, of the relevant evidence in the 
claims file, of the action VA would undertake in her behalf 
to obtain outstanding evidence, and of the actions she should 
take to help VA in adjudicating the claims.  The letters also 
told the appellant that it was her responsibility to make 
sure VA received all requested records that were not in the 
possession of the Federal government.  These letters, in 
compliance with the VCAA, informed the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence she 
was expected to provide; and asked her to provide any 
evidence in she possessed pertaining to the claim.  After 
receiving no response from the appellant or her attorney, the 
RO issued a May 2004 supplemental statement of the case that 
told the appellant of the evidence considered, the legal 
criteria applicable, and the analysis of the claim, including 
identification of elements for which evidence was deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified her of 
the need for information or evidence concerning the claims.  
In response, she identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence she was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
her possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the  claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  She has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA and private treatment records, 
statements from friends of the appellant, and documents 
received on multiple occasions from the appellant and her 
representatives and attorney.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The RO undertook 
development of any service personnel records and specifically 
requested PTSD data that included appropriate pages from her 
personnel file.  In April 1997, the National Personnel 
Records Center forwarded the airmen separation record and 
certified that no other records were found.  Based on this 
certification, we hold that it is reasonably certain that 
additional records do not exist and that further efforts to 
obtain these records would be futile.  The Board has 
considered the provisions for development pertaining to cases 
alleging personal assault, even in light of the claim in this 
case of harassment only.  M21-1, Part III, Change 49 
(February 1996) par. 5.14c, "PTSD Claims Based on Personal 
Assault", and M21-1, Part VI, Change 65 (October 1998) par. 
11.38(b)(2) "Evidence of Personal Assault."  We note that 
the appellant has testified that her complaints of sexual 
harassment in service were not taken seriously and that she 
was the one referred for counseling after she complained.  In 
light of this and the report from the National Personnel 
Records Center, we conclude that the likelihood of any 
documentation of her complaints available for development is 
virtually nonexistent and that additional efforts to obtain 
documentation would serve no useful purpose.  We further note 
that the lay statements provided by the appellant have been 
accepted as verification of some the inservice harassment, 
but that her PTSD claim turns on the issue of current 
diagnosis and nexus to service.  Therefore, additional 
efforts to develop further documentation of her allegations 
would not result in the grant of the benefits sought on 
appeal.  

The appellant identified treatment at various VA facilities, 
including the Sacramento, Columbia, Fayetteville, Jefferson 
Barracks, and North Little Rock VA Medical Centers.  Our 
review of the voluminous claims folder reveals that all of 
this evidence was obtained by the RO.  Records from the 
Social Security Administration were obtained and included the 
1980 and 1982 records from the University of California at 
[redacted] Medical Center.  The appellant has not referenced any 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  Furthermore, the appellant's attorney was 
contacted by the RO in January 2002 and she indicated that 
she had no further argument or evidence to submit.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA examinations in June 
1980, July 1980, April 1997, May 1997, June 1997, and May 
2000 that specifically addressed the question of current 
disabilities and any connection to service.  The question of 
the whether the appellant had PTSD attributable to inservice 
stressors was also addressed in these VA examinations.   

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Generally applicable law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 2002).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Service connection may be granted if psychosis is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b) (2003); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997); McCormick v. 
Gober, 14 Vet. App. 39 (2000).  Establishing direct service 
connection for a disability that was not clearly present in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.  
When faced with a disparity or conflict in the evidence, the 
Board generally will afford a higher degree of probative 
value to objective evidence provided by competent medical 
examiners when compared to the subjective reports of 
interested parties.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Factual background

The appellant's service entrance examination conducted in 
July 1975 was negative for any findings or complaints of a 
musculoskeletal disorder or a psychiatric disorder.  In May 
1976, the appellant complained of low back pain of 4 to 5 
years duration.  The assessment was fatigue and low back 
pain.  In July 1976, it was noted that the appellant fell and 
injured her left hip.  The assessment was rule-out fracture, 
soft tissue trauma and muscle spasm.  X-rays were negative 
for any abnormality.  Five days later, the appellant was 
noted as doing much better.  The impression was resolving 
contusion of the left hip and muscle spasm.  

In October 1976, the appellant underwent a mental health 
evaluation.  No psychiatric disorder was found that required 
action.  The examiner noted that during the interview, the 
appellant exhibited characterological behavior traits, but no 
psychopathology was found.  The appellant was classified as a 
drug (marijuana) experimenter.  No assignment limitations 
were assessed due to the findings of the evaluation.  The 
examiner concluded that the appellant was sufficiently free 
from mental stress, defect or derangement.  

Thereafter, in January 1977, the appellant complained of back 
pain as a result of the fall in July 1976, and stated that 
the problem was with her bed in the barracks.  The diagnosis 
and findings were all related to the lumbosacral spine.  

In March 1977, the appellant was interviewed at the Mental 
Health Clinic at the request of a chaplain.  In September 
1977, the appellant complained of pain in her lower back 
after pulling a hose.  The assessment was lumbosacral muscle 
strain.  X-rays revealed no abnormalities.  Clinical records 
revealed that the appellant was involved in a single car 
accident in October 1977.  No thoracic spine complaints or 
findings were noted.  The appellant's separation examination 
conducted in January 1978, found no musculoskeletal 
abnormalities, nor was any psychiatric disorders shown.  

Subsequent to service discharge in March 1978, the appellant 
complained of pain in the low back of several years duration.  
Range of motion of the back was full in all planes.  The 
impression was recurrent acute back strain.  

University of California at [redacted] records dated in March 
1980, document that her roommate brought the appellant to the 
hospital.  This was her first admission.  She had been 
somewhat suspicious and guarded for approximately one year.  
In the prior three months she became concerned about good and 
evil and began getting orders from God.  P.W. had petitioned 
her involuntary admission, indicating that she had become 
increasingly disorganized in her thinking and her behavior 
had become unpredictable.  She had been hearing voices over 
the radio and was keeping loaded weapons in her house.  On 
her initial petition evaluation, toxicology screening was 
negative.  She was discharged and then brought back to the 
hospital by the police on a voluntary basis.  She had broken 
into P.W.'s apartment and was hiding there.  It was reported 
that the appellant had been afforded a psychiatric evaluation 
while in the service after she assaulted another woman.  
Physical examination during the hospitalization revealed no 
abnormalities of the spine.  Five of her friends were 
interviewed and all described a picture consistent with a 
psychotic episode.  There was no clear correlation with drug 
abuse, although it had been present in the past.  She 
initially had the ego strength to conceal her delusions in 
conversations with her doctors.  The appellant denied 
delusions and auditory hallucinations, but it was noted that 
during the course of the hospitalization, she became less 
able to cover up her delusions.  The discharge diagnoses were 
paranoid psychosis, amphetamine abuse and personality 
disorder.  

A VA outpatient treatment record dated in April 1980, found 
the appellant's affect was sad, and her mood alternated 
between depressed and grandiose.  Delusions of grandeur, 
paranoia, and auditory hallucinations were found.  She was 
fully oriented and her intellectual functions were intact, as 
was insight and judgment in problem solving.  She was not 
suicidal or homicidal.  The impression was paranoid 
schizophrenia, but the examiner could not rule out drug- 
induced psychosis or borderline personality disorder.  In May 
1980, clinical records revealed that the appellant's mood was 
without depression or anxiety.  Paranoia and delusions of 
persecution and grandeur were reported.  The impression was 
paranoid schizophrenia.  Thereafter, the appellant was noted 
as more depressed and angry at her brother-in-law for the 
multiple molestation she experienced at his hands from ages 
10 through 13.  Psychosis was present, but less obvious than 
on previous examinations.  There was no paranoia or 
grandiosity.  The assessment was paranoid schizophrenia, less 
psychotic, more depressed.  

In June 1980, the appellant was found to have a very 
depressed mood and affect.  The impression was paranoid 
schizophrenia, more depressed, less delusional, and 
oversedated.  Thereafter, her affect was less depressed, but 
she had ideas of reference and influence, and grandiosity.  
The assessment was paranoid schizophrenia, still quite 
psychotic.  Also in June 1980, the appellant stated that she 
had heard voices all her life and did not think it was 
abnormal.  She stated that she lost the ability to 
concentrate when she was 13 to 14 years old.  The examination 
revealed a depressed mood and poor concentration.  Auditory 
hallucinations, and grandiose and paranoid delusions were 
reported.  The assessment was paranoid schizophrenia.  The 
examiner noted that the appellant was unable to concentrate 
or control her thinking to the point that she could be 
productive.  It was further noted that her schizophrenia had 
become markedly worse in the previous six months, but it was 
likely that prior to this, incipient symptoms were present as 
reflected in her heavy use of alcohol and drugs.  

A VA examination conducted in June 1980 found no 
abnormalities of the spine.  There were no functional 
impairments (effects).  On psychiatric examination, the 
appellant stated she heard voices that came from God.  She 
reported periods where she spaced-off.  The appellant noted 
that her nervousness and tears began while she was in service 
as a result of a specific incident a year or more ago where 
she states she was suspected of being gay.  She adds that she 
was kicked out of the service for being gay.  She stated that 
she did not like men to touch her, and because of this she 
was sexually harassed in service.  On one occasion, a male 
soldier bought her a black dildo.  On examination, the 
appellant's affect was markedly flattened.  She described 
auditory hallucinations, ideas of reference, and delusions of 
persecution.  It was noted that the appellant dwelled heavily 
on having been manipulated in the service and sexually 
harassed and being rejected because she was gay.  She showed 
no deficits on testing for orientation, recent or remote 
memory, retention or recall, or calculations or abstractions. 
Insight was extremely limited.  The diagnosis was 
schizophrenia, paranoid type, in poor partial remission.  

A VA vocational evaluation dated in July 1980 reported a 
history of a rape by a brother-in-law in 1972.  She reported 
that each of her bosses had asked her out.  When asked about 
the people she worked with on her jobs subsequent to service 
she categorically wrote them off as, "snorters of coke, 
drinkers and bums."  Psychological testing indicated the 
probability of immaturity, self-centeredness and impulsivity, 
family and social maladjustment, irresponsibility and 
undependability, and the probability of narcissistic 
character.  It was additionally noted that alcohol problems 
were common.  Further interpretation revealed a person 
capable of manipulating social situations with little guilt, 
under-controls her impulses, competes with males, and 
otherwise has problems with sex-role orientation.  She had a 
high degree of mental energy, was unrealistic in her 
expectations about her capabilities, and otherwise showed 
poor judgment, with sexual promiscuity noted as highly 
likely.  VA outpatient treatment records in July 1980 and 
August 1980, noted that paranoid schizophrenia was better 
controlled.  The appellant was sleeping better and there was 
no evidence of psychosis.  

She was admitted to the University of California at [redacted] 
Medical Center for the second time in March 1982.  She had 
been living elsewhere in her apparently normal state of 
health until a month prior to admission, when her grandmother 
to whom she was strongly attached died.  At that time she 
began having religious preoccupations, became very irritable, 
went on several small spending sprees and then left in her 
car.  On the way to California she became stranded in her car 
for several days and was rescued by the police who brought 
her to the hospital.  Mental status examination reported that 
the appellant's mood was expansive, and her affect was broad 
range with frequent inappropriate smiling.  Speech had a 
slight pressure, but was well articulated, revealing coherent 
goal-directed processes, but with bizarre thought content of 
hallucinations, both auditory and visual.  She denied 
persecutory ideation, but showed ideas of reference, 
influence, and thought insertion. Insight and judgment were 
poor.  Physical examination was within normal limits.  She 
was released against medical advice.  The discharge diagnoses 
included manic-depressive illness; manic, and personality 
disorder, probably mixed.  

The appellant was hospitalized in May 1982, after a Court 
Release into the custody of her father.  She presented with 
grandiosity, paranoid delusions, and auditory hallucinations.  
A history of paranoid delusions and grandiosity in 1979 were 
noted, after prominent marijuana and amphetamine abuse for 8 
months.  Physical examination while hospitalized was within 
normal limits.  On mental status examination, the appellant 
was sullen, detached, and withdrawn, with suspiciousness.  
Her affect was inappropriate.  Slightly tangential thought 
processes with mild loose associations were reported, with no 
push of speech or poverty of contents.  Grandiose and 
paranoid delusions were reported, as were auditory 
hallucinations.  There were no ideas of influence, 
alienation, or reference.  Memory was intact, and judgment 
and insight were reported as poor.  The diagnoses were 
schizoaffective disorder, with antisocial and borderline 
traits.  

In June 1982, a VA outpatient treatment record reported 
auditory hallucinations and a complex delusional system.  Her 
mood was depressed and her insight and judgment were impaired 
by psychosis.  A clear sensorium was reported.  The diagnosis 
was paranoid schizophrenia versus schizoaffective.  An April 
VA Medical Center record indicated she was seen in the mental 
health clinic complaining of being depressed and at times 
violent.  She heard the voice of God.  She served as an 
aircraft mechanic in the Air Force.  She drank a 12-pack of 
beer a week.  She reported a history of molestation from age 
10-15.  Diagnoses of rule-out schizophrenia and rule-out 
psychosis secondary to depression were indicated.  

An August 1986 note indicated that the appellant had 
terminated her job at an auto parts store.  

A VA hospital report dated in September 1987, indicated that 
the appellant had been having episodes of violent and angry 
behavior.  The appellant stated that her problems began at 
age 10 when her brother-in-law molested her, and she had 
hated men since that time.  The appellant stated that her 
emotional and mental problems intensified when her mother 
died in 1984.  It was noted in 1986, the appellant tried to 
shoot her brother-in-law, and in August 1987, she tried to 
shoot a girlfriend.  The appellant gave a long history of 
alcohol and polysubstance abuse.  Her current intake of 
alcohol was reported as a 6-pack of beer per day.  On mental 
status examination, she was oriented, and appeared angry and 
hostile, but this behavior was not sustained and noted as 
secondary to depression.  She denied suicidal and homicidal 
ideation, and there were no gross delusions or hallucinations 
reported.  No gross deficit in memory or intellect was found.  
There were no signs of intoxication or withdrawal.  On 
discharge, her insight and judgment were reported as fair.  
Pertinent physical problems included low back pain after a 
traumatic injury.  Discharge diagnoses included depression, 
alcohol and substance abuse, and personality disorder, 
antisocial, schizotypal.  Psychological testing conducted in 
September 1987, reported severe problems in the area of 
impulse control and the ability to decompensate into 
psychosis under stress or decreased cognitive control.  The 
impressions were personality disorder and substance abuse.  

The appellant was again admitted to a VA medical facility in 
October 1987, with complaints of intense feelings of anger 
and thoughts of suicide and homicide.  It was noted that the 
appellant was drinking beer heavily and smoking marijuana.  
A history of being molested by her brother-in-law at the age 
of 10, and hating men since that time was provided.  The 
appellant was oriented, slightly depressed, anxious, and 
appeared impulsive.  She admitted to suicidal and homicidal 
thoughts.  There were no delusions or hallucinations, no 
signs of intoxication or withdrawal, no deficit in memory or 
intellect, and judgment and insight were fair.  It was noted 
that the appellant had chronic low back pain.  The diagnoses 
included depression, alcohol and substance abuse, personality 
disorder, and chronic low back pain.  

In a questionnaire prepared for the Social Security 
Administration dated in October 1987, the appellant stated 
she was fired from her employment in 1985 due to her 
complaints of sexual harassment.  She further stated that she 
quit another job in 1986, also due to sexual harassment.  A 
Social Security Administration evaluation dated in January 
1988, found an affective disorder, a personality disorder, 
and substance addiction disorders.  No evidence of an organic 
mental disorder, an anxiety disorder, paranoid schizophrenia, 
or other psychotic disorder was found.  A psychological 
evaluation conducted for the Social Security Administration 
in July 1989, reported a history of psychiatric treatment 
beginning when she was 10 years of age.  However, later in 
the report it was noted that the appellant stated that the 
trouble started when she was 10 years old but she had not 
seen any one until 18 or 19 years of age.  The appellant 
reported that she was in the Air Force for three years and 
enjoyed the work, but did not like her co-workers.  It was 
noted that she was molested by her brother-in-law and had 
difficulties with men since that time.  The impressions were 
episodic alcohol abuse; rule out schizoaffective disorder; 
rule out recurrent major depression, with psychotic features; 
and mixed personality disorder with psychotic schizotypal, 
and anti-social features.  

Private chiropractic records dated from 1992 to 1996, 
reported mid-dorsal and low back pain since an auto accident 
in 1990.  A motor vehicle accident in 1978 was also reported.  
X-rays in 1992 revealed subluxation of T-9 to the left.  
Private medical records from March 1994 to July 1996, reveal 
that the appellant complained of back pain.  The appellant 
provided a history of a motor vehicle accident in 1977.  In 
October 1995, her posture was reported as kyphotic, and X- 
rays revealed a higher position of the right pelvis.  

In VA outpatient treatment records in October 1995 she stated 
that her main hobby was drinking and that she drank too much.  
She was not interested in treatment but her main concern was 
her finances.  

In March 1996, the appellant was admitted to a VA facility 
for alcohol detoxification.  A diagnostic summary noted that 
the appellant had been sent to a human relations class while 
in the military as a result of fighting with a fellow service 
person.  It was also noted that she was referred to an 
alcohol and drug treatment class while in the service.  The 
appellant reported that the military had brought her the 
greatest job satisfaction.  She gave a history of being 
abused by her brother-in-law between the ages of 10 and 11.  
The diagnoses included alcohol dependence, intoxication, and 
withdrawal; late luteal phase dysphoria; marijuana abuse; 
adjustment disorder with depressed mood, and borderline 
personality disorder.  In April 1996 she reported having 
alcohol-shakes for the previous six months.  

The appellant was admitted to a VA facility in October 1996, 
after an overdose of drugs and alcohol.  She reported being 
sexually abused by her brother-in-law from the ages of 8 to 
11 years old.  She also reported being sexually harassed by a 
noncommissioned officer while in the service.  The appellant 
complained of intrusive thoughts, avoidance, and being 
startled easily.  On examination, her affect was tearful, and 
appropriate to topics, with a depressed mood.  Her thoughts 
were logical and goal oriented.  There were no suicidal or 
homicidal ideations, and auditory and visual hallucinations 
were not reported.  She was oriented.  Physical examination 
was negative for abnormalities.  The diagnoses were alcohol 
dependence and mood disorders secondary to alcohol dependence 
or Bipolar II; rule out PTSD, rule out dysthymia; and rule 
out borderline.  

Psychological testing conducted in October 1996, resulted in 
diagnoses of alcohol dependence and marijuana abuse, by 
history, and borderline personality disorder.  In November 
1996 the appellant indicated traumatic experiences in the 
past that she now related to depression and dysphoria.  No 
stressors were reported.  She heard internal voices and 
strong thoughts that she could not resist.  She had heard 
voices before now, when she was using drugs.  Her longest 
period of sobriety was in 1981, but her moods went up and 
down and she couldn't control them without the alcohol.  
PTSD, alcohol dependence and rule-out obsessive-compulsive 
disorder were diagnosed.  In social worker notes she 
indicated a history of sexual abuse that began when she was 
young.  She stated that her brother-in-law fondled her.  The 
abuse continued after she joined the Air Force and ended only 
when she accepted a discharge rather than "rehabilitation".  

In December 1996, the appellant was admitted to a VA facility 
with recurrent lower abdominal pain.  The appellant reported 
being sexually abused as a child and in the service.  Testing 
for diverticulosis was negative; accordingly, the lower 
abdominal pain was believed to have a psychiatrical 
component.  The diagnoses were recurrent lower abdominal pain 
and PTSD.  

The appellant was admitted to a VA facility in January 1997.  
She had stopped her medication in November and her 
psychiatric course worsened.  By the time of this admission 
she was drinking almost 2 liters of Vodka over a two to three 
day period and was referred by her therapist.  She was 
reporting PTSD symptoms, depressive symptoms and mood 
instability.  Her mood was depressed and her affect was sad 
and slightly blunted.  Thoughts were logical and goal 
oriented.  There were no auditory hallucinations reported, 
and she denied suicidal and homicidal ideations.  She was 
alert and oriented.  The diagnoses included alcohol 
dependence, PTSD, history of Bipolar Type II, borderline 
personality, and degenerative joint disease.  Notes written 
by various social workers contained in the VA Medical Center 
records during this admission documented that she continued 
to live a fairly socially isolated life, with only a few 
girlfriends and one male friend who was homosexual.  She did 
not feel afraid or angry with him since he was homosexual.  
Thoughts and dreams about her sexual harassment and sexual 
assault by her brother-in-law continued to be constant.  She 
never felt comfortable around men and avoided contact with 
them except when she had to go to the grocery store or come 
to the VA.  She cried several times during the session when 
she talked about how her Sergeant treated her in service.  
When she reported him, the commander ordered her to go to a 
program on interpersonal relationships because, "I was a 
country girl that just did not like Blacks."  She claimed 
the commander did not address her complaints of sexual 
harassment at all.  After reporting incidents several times 
she received orders to Iceland where the behavior continued.  
She did not think her family believed her about the 
molestation.  She had no contact with her sister and avoided 
family events where her brother-in-law might be.  She was 
afraid she would shoot him.  She had pulled guns and knives 
on men who had been too aggressive with her.  She was 
discharged from the hospital in February 1997 after she set 
fire to a piece of paper that was being held by another 
patient.  

A statement from P.W., a friend of the appellant, was 
received in January 1997.  P.W. noted that she met the 
appellant in 1977, and stated that the appellant had an 
extremely difficult time in the service and regularly 
reported being subject to sexual harassment on a daily basis.  
P.W. noted the appellant told her that a sergeant brought a 
dildo to the flight line to show her.  P.W. also asked the 
appellant to go to pornography shops after work shifts had 
ended.  P.W. reported that the appellant was exposed to 
constant sexual analogy and derogatory and sexual remarks 
about women.  P.W. stated that the appellant was in tears 
most every evening.  She noted that the appellant reported 
complaining to her superiors but that nothing was done.  P.W. 
had talked at great length to the psychiatrists during her 
admissions to the University of California at [redacted] Medical 
Center and had a personal sense of the episodes and 
contributing factors.  

A statement from S.A. was also received in January 1997.  
S.A. stated that she served in the military with the 
appellant and was herself subjected to sexual harassment.  
She stated that she did not know what happened to the 
appellant during her military service, but noted that her 
behavior became erratic.  S.A. stated that the appellant 
physically assaulted her on one occasion.  S.A. indicated 
that she had no doubts that due to the sexual harassment that 
she had personally received, that all the women, including 
the appellant, were receiving the same or worse type of 
treatment.  

A VA psychological examination conducted in April 1997, 
documented complaints of depression, nervousness, nightmares, 
a desire to hurt herself and others, sleep disturbance, lack 
of energy, excessive anger and irritability, low self-esteem, 
concentration problems, inability to relax, and crying 
spells.  The appellant reported that she had these 
difficulties since being sexually harassed and molested.  She 
stated that she had been molested as a child and harassed in 
service and in just about any job she had ever had.  The 
appellant reported sleeping problems since being raped in 
service.  The examiner reported a history of the appellant 
being raped and sexually harassed in service.  The examiner 
further noted that the appellant had been unable to maintain 
a job since service discharge, primarily due to being 
sexually harassed by her employers.  A past history of 
substance abuse was reported, and the appellant stated that 
she had recently stopped abusing alcohol.  Mental status 
examination revealed a nervous and sad affect, with a 
depressed and anxious mood.  Orientation was appropriate, and 
thinking was spontaneous and logical, but slow.  Self-esteem 
seemed impaired and judgment was poor.  Memory was good and 
reasoning indicated the capacity for abstract thinking. 
Insight was good.  The examiner concluded that the appellant 
seemed to be having problems with PTSD and depression.  The 
diagnoses included chronic PTSD; recurrent and severe major 
depressive disorder, with psychotic features; alcohol 
dependence in full remission; and back pain.  

At a VA examination conducted in May 1997, the appellant 
stated that she had back pain since service.  The physical 
examination revealed gait and station were normal, and heel 
and toe walk was satisfactory.  She was able to squat and 
arise.  Mild bilateral lumbar paraspinal muscle spasm and 
tenderness, as well as tenderness over the lumbosacral spine 
were shown.  Range of motion was painful at all extremes, and 
the examiner stated that it was limited approximately 25 
percent due to pain.  Range of motion was limited in flexion 
at 75 degrees, extension at 20 degrees, and right and left 
bending at 25 degrees.  Right and left rotation was normal.  
Straight leg raising caused low back pain.  Lower extremity 
strength was full and equal, with no lower extremity sensory 
deficits.  The clinical diagnoses were chronic thoracolumbar 
strain and degenerative disc disease of the lumbosacral 
spine.  X-rays of the thoracic spine were normal.  

A VA psychiatric examination conducted by two psychiatrists 
and a psychologist in June 1997, reported a history of 
polysubstance abuse.  The appellant stated that her problems 
with mania and depression began in 1976, and she began 
abusing alcohol and marijuana to get to sleep.  The appellant 
stated that without alcohol she would have nightmares of 
being sexually harassed.  The appellant stated she abused 
cocaine and amphetamines immediately prior to her first 
hospitalization in 1980.  The appellant stated that she was 
required to leave the service due to her homosexuality.  She 
stated that she received usually pretty good performance 
ratings until she refused to give into the sexual harassment 
of a black noncommissioned officer.  She noted that this 
officer was her orientation person, but, instead of showing 
her various places around the town such as the movies or 
library, took her to a pornography shop on at least two 
occasions and showed her a black dildo.  The appellant stated 
that the officer brought the device to work and propositioned 
her sexually.  She stated that the 1997 VA examination that 
reported that she was raped was incorrect.  The appellant 
stated that she reported her complaints to the superior 
officer and an investigation found that she was not able to 
get along with blacks and was then sent to a race relations 
course, followed by a drug and alcohol class.  The appellant 
further reported that there were approximately seven 
noncommissioned officers who harassed her during her military 
service.  She stated that while serving in Iceland, she was 
physically assaulted by a man she believes intended to rape 
her, but he was stopped by two other men.  She did not file a 
complaint.  The appellant stated that during this harassment, 
she began having sexual relations with women.  

The appellant reported that when she was 10, her sister's 
husband began sexually molesting her.  She stated that she 
was not raped, but the examiner noted that she described a 
variety of behaviors that included everything short of rape.  
She noted that the molestation continued until she was 11.  
She did not report her brother-in-law, as he said she would 
look like a fool, and she did not want to hurt her sister.  
She recalled having large urticarial reactions that she 
blamed on stress, and also recalled quite a bit of anger.  
The appellant denied any problems in school, or other 
symptoms that might be expected after a trauma.  The 
examiners reviewed the claims file and noted that it was not 
until 1980, that the record began to document either 
psychosis or reports of sexual abuse, either childhood or 
adult.  

On mental status examination, the appellant appeared 
euthymic, but she described her mood as depressed.  She had 
fairly good eye contact, clear speech, and calm behavior.  
She reported dreams of being molested by airmen and heard 
hateful voices saying depreciatory things at least once 
daily.  She denied any current delusions, and suicidal or 
homicidal ideation.  Her thought process was at a normal rate 
and flow.  She was alert and oriented, and her cognitive 
process was grossly intact. Her physical examination was 
normal except for lumbosacral tenderness.  

Psychological testing reported invalid Minnesota Multiphasic 
Personality Inventory results.  Results of the examination 
were a response set biased toward the over-reporting of 
psychopathological symptoms, such that the patient might be 
consciously exaggerating symptoms in order to achieve some 
goal.  

The examiners concluded:

If not for the history of substance abuse, it might 
be possible to diagnose the appellant as a mixed 
type bipolar disorder because the mania appears 
dysphoric, and the depression, with the exception 
of the most recent episode in January of 1997, 
seems mixed with grandiose or referential ideation 
that suggests something other than a pure 
depression.  The single reference that was found in 
the record to schizophrenia, was made 
retrospectively about an acute episode, during 
which it is notoriously difficult to know whether 
one is dealing with a schizophrenia, a manic 
episode, or some other psychosis such as that 
induced by drugs.  In fact the examiner who 
retrospectively diagnosed schizophrenia, allowed 
that that episode could have been drug induced.  

It was the examiners' opinion that that episode, as 
well as possibly numerous others, were likely drug 
or alcohol intoxication/withdrawal related, rather 
than representing a primary psychotic process.  The 
diagnosis of bipolar disorder or schizophrenia as a 
primary entity, as contrasted with a drug-induced 
entity, would have to be substantiated by at least 
the documentation of several psychotic episodes in 
the presence of negative urine drug screens.  Even 
now, when she continues to sporadically use 
cannabis and ethanol, in view of her function on 
this unit here and in her interviews with me, she 
does not seem to function as a patient who has, or 
has ever had, schizophrenia.  She simply has too 
much affect and is too well interpersonally 
connected to leave a convincing impression of even 
"residual" schizophrenia.  

The most problematic part of the diagnostic picture 
would be her claim of PTSD.  First of all, she does 
report symptoms that are, at least superficially, 
compatible with a PTSD diagnosis, such as 
nightmares in which she is being sexually harassed 
by the airmen; a tendency to avoid men which is 
epitomized in her lesbian sexual preference; and 
several symptoms compatible with the hyperarousal 
criteria, including insomnia, and the anger she 
would carry with her for several days after viewing 
a media report of a rape.  While we cannot speak 
with certainty about the exposure history while in 
the Air Force, she does speak convincingly of it, 
in the absence of regular documentation.  It is my 
understanding from talking with other Veteran's 
Affairs personnel, that documentation at the line 
supervisory level, of sexual harassment reported by 
servicewomen was fairly poor until recently.  

Nevertheless, we would have to say that there is a 
wide disparity between the severity of sexual 
trauma she suffered at the hands of her brother-in-
law (whether it was one year or three is not 
clear), and the harassment she alleges from her 
years in the service.  The reason I'm pointing this 
out is because while she denies almost all of the 
usual post-traumatic symptoms as a teenager in the 
wake of much more serious sexual abuse, she does 
report such symptoms now in the wake of harassment 
that while still unacceptable, and clearly outside 
the realm of normal human experience, cannot be 
objectively characterized as having a high degree 
of severity compared with her repeated near-rapes 
at age 10 and later.  

While one might argue that such symptoms were 
repressed when she was a teenager, and emerged only 
after the trigger of the later sexual harassment, 
it is puzzling that the symptoms are not reported 
anywhere in her medical record in the Army [sic], 
nor several years later in the progress notes from 
the Mental Hygiene Clinic . . . in 1980.  In fact, 
on July 11, 1980, one of those progress notes 
records that she had plans to work with a man in a 
flower delivery business.  This sheds some doubt on 
the strength of her claim now that she strenuously 
avoided all contacts with men whenever possible 
since leaving the service. . . .  

The veteran's assertions of sexual harassment in 
the service and sexual abuse as a child seem 
credible.  The diagnosis of [PTSD] cannot be made, 
but she may have a subsyndromal picture. It would 
appear that to whatever extent she suffers from 
post-traumatic symptoms, these would be due more to 
the stressors of child abuse than the sexual 
harassment which she alleges from the service.  

The diagnoses included psychosis, not otherwise specified; 
alcohol abuse, episodic; cannabis abuse, episodic; cocaine 
and amphetamine dependence, in remission, by history; 
nicotine dependence; and borderline personality disorder.  
The examiners noted that much of her affective instability 
and psychotic symptoms over the years may be due to 
borderline personality disorder, and the unsatisfying quality 
of many if not most of her relationships might be due to 
borderline personality disorder as well.  

A VA outpatient treatment record dated in July 1997, noted 
that the appellant had an episodic drinking problem.  The 
diagnoses were alcoholism and personality disorder.  

The appellant testified at a personal hearing before the RO 
in January 1998, that while in service she began drinking due 
to sexual harassment and was ordered to attend a drug and 
alcohol class, as well as a human relations class.  She 
stated that she was also sent to speak to a chaplain.  The 
appellant stated that she thought daily about the harassment 
she experienced in service and had nightmares two or three 
times a month, when she was not taking her medication.  She 
stated that she has had approximately 15 jobs since leaving 
the military and lost most of them due to sexual harassment 
and because she couldn't handle the pressure of being around 
men.  The appellant stated that prior to entering the 
service, she did not have this problem.  The appellant 
further testified that prior to leaving the military, her 
back did not bother her much because she had been on light 
duty.  

A report from a private chiropractor dated in January 1998, 
stated that X-rays of the thoracic spine showed mild 
spondylosis and arthrosis.  

An additional statement from P.W. dated March 1998 is of 
record.  P.W. stated that while the appellant was in the 
military she recounted a continual and intense daily 
atmosphere of sexual harassment, sexual innuendo, sexual 
gestures, and overall intimidation by men on the flight line.  
P.W. further noted that the appellant repeatedly complained 
to her superiors of her treatment.  P.W. noted that the 
appellant would be in tears after work when describing the 
events.  The appellant's alcohol consumption and drug use 
increased.  P.W. reported that the appellant's removal from 
the military for homosexuality was after an aggressive witch-
hunt and continued harassment and intimidation, as well as an 
attempted rape.  Also of record is a statement from C.H. 
dated in April 1998.  She reported that the appellant talked 
of the conduct of the men on the flightline, which the 
appellant considered an atmosphere of harassment.  C.H. 
reported that the appellant was often upset and emotional and 
had extreme mood swings that ranged from tears to 
belligerence.  She reported that the appellant's behavior 
changed and she began to drink more and abuse drugs.  She 
also reported that it appeared that the appellant began to 
emulate the harassing behavior of the boys.  C.H. stated that 
the harassment escalated and subsequent to service discharge, 
she had the appellant committed to a mental health facility 
for observation and her guns impounded.  

VA Medical Center records dated in November 1999 documented 
the appellant's report that she hardly ever drank anymore, 
although she was vague about her last use.  She endorsed 
intrusive thoughts and was easily reminded of the sexual 
harassment she experienced in the military that she stated 
was her PTSD trauma.  She was mildly anxious with an 
irritable affect on mental status examination.  

In April 2000 VA Medical Center notes, she was being followed 
for PTSD related to childhood sexual abuse when she was about 
10-12 years old.  Her symptoms were worsened by sexual 
harassment while in the Air Force.  Diagnoses were PTSD 
related to childhood sexual abuse and episodic alcohol abuse.  
She had cluster B traits under Axis II.  

A letter submitted by Thomas R. Butler, D.C., dated in May 
2000 indicated he had treated the appellant to date for a 
lumbosacral problem, cervicocranial syndrome, feet, and elbow 
complaints.  

A VA orthopedic examination was conducted in May 2000.  She 
had bilateral paraspinal spasms from her lumbar spine to her 
neck.  X-rays of the thoracic spine showed a very mild 
curvature of the thoracic spine likely related to her 
positioning.  The series was otherwise unremarkable.  No 
diagnoses relative to the thoracic spine were rendered.  

VA clinical records in August 2000 and December 2002 showed 
impressions of alcohol dependence and depression.  VA 
clinical records in February 2003 indicated very mild 
rotoscoliosis involving the thoracic spine and interval mild 
volume loss along the superior end-plate of T-4 and T-5.  

Bipolar Disorder

The appellant filed her original claim for service connection 
for "nerves" in May 1980.  We note that service connection 
for schizophrenia, paranoid type was denied in an August 1980 
rating decision on the basis that it was not shown in service 
or within one year of separation from service.  We further 
note that service connection for alcohol, cannabis, cocaine, 
and amphetamine abuse was denied in an August 1997 rating 
decision pursuant to the provisions that prohibit service 
connection for willful misconduct.  38 C.F.R. § 3.301(b)(c) 
(2003).  

The appellant's service medical records are entirely negative 
for any complaints or findings of manic/depression or bipolar 
disorder.  Indeed, during her military service, the appellant 
was afforded a mental health evaluation and was found to be 
sufficiently free from mental stress, defect or derangement.  
The fact that service medical records were silent for a 
psychiatric diagnosis is afforded probative value in the 
Board's consideration, but an evaluation during service 
specifically addressing whether there is psychiatric illness 
present is afforded a very high degree of probative value.  
Accordingly, there is no competent, objective evidence of a 
bipolar disorder in service.  

Bipolar disorder has been diagnosed post-service.  In March 
1982, a diagnosis of manic-depressive illness was provided.  
Thereafter, the appellant received psychiatric treatment for 
variously diagnosed psychiatric disorders, to include a 
diagnosis of mood disorders secondary to alcohol dependence 
or Bipolar II.  VA hospital records dated in December 1996, 
report a history of Bipolar Type II.  A VA examination 
conducted in June 1997, by two psychiatrists and a 
psychologist concluded that the appellant's episodes of 
previously documented psychoses were likely drug or alcohol 
intoxication or withdrawal related rather than representing a 
primary psychotic process, such as schizophrenia or a bipolar 
disorder.  

Although a bipolar disorder was diagnosed in March 1982, 
there were no findings relating this disorder to service or 
any incident therein.  In some of the episodes where a 
bipolar disorder was indicated, it was attributed to drug or 
alcohol intoxication, not to service.  Furthermore, the most 
recent VA examination conducted in June 1997, fails to 
confirm the existence of bipolar disorder.  

The appellant's or her friends assertions retrospectively 
that she has bipolar disorder attributable to service or that 
her inservice behavior was attributable to bipolar disorder 
are not competent as they all lack the medical expertise to 
render such a conclusion.  

Accordingly, the Board has been presented with competent 
medical evidence that bipolar disorder did not manifest in 
service, and assuming that the appellant has a current 
bipolar disorder disability, no competent medical examiner 
has attributed it to service.  Competent, probative medical 
evidence to the contrary has not been presented.  
Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

Thoracic Spine Disorder

We note that service connection for recurrent lumbosacral 
strain and the Board in its November 1999 decision granted 
degenerative disc disease.  

The appellant's service medical records reveal no findings or 
complaints of a thoracic spine disorder.  Service separation 
examination conducted in January 1978, reported no 
musculoskeletal abnormalities.  Private chiropractic records 
from 1992 to 1996 reported mid-dorsal pain, but onset was 
reported after a post-service automobile accident in 1990.  
X-rays dated in 1992 revealed subluxation of T-9 to the left.  
A VA examination conducted in May 1997, revealed a clinical 
diagnosis of chronic thoracolumbar strain.  However, X-rays 
of the thoracic spine were normal.  A report from a private 
chiropractor in January 1998, stated that x-rays of the 
thoracic spine indicated mild spondylosis and arthrosis.  
Most recently, on VA examination in May 2000, there was 
paravertebral spasm along the length of her spine and very 
mild curvature related to positioning on X-ray, but no 
diagnosis rendered as to the thoracic spine.  

While there is some suggestion of a current thoracic spine 
disability (although the medical evidence is not conclusive), 
there is no evidence of a thoracic spine disorder in service 
or evidence relating a current thoracic spine disorder to 
service.  A current thoracic spine disorder was attributed in 
chiropractic records to a post-service 1990 motor vehicle 
accident.  We note that there is an absence of any 
documentation of thoracic spine complaints between separation 
from service and the 1990 motor vehicle accident, thereby 
further suggesting that there is no link to service.  
Competent, objective medical evidence linking a current 
thoracic spine disability to an inservice disease or injury 
has not been presented.  The appellant lacks the medical 
training and expertise to provide competent medical evidence 
in this regard.  The only link provided by competent evidence 
has been to post service causes.  The competent, objective, 
unbiased medical evidence of record is accorded the higher 
degree of probative value in the Board's consideration of the 
claim.  Accordingly, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  

Post Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with DSM-IV or supported by the findings 
on the examination report); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2003).

The appellant did not serve in combat, therefore the combat 
provisions of 38 C.F.R. § 3.304(f) (2003), as well as the 
provisions of 38 U.S.C.A. § 1154 (West 2002), do not apply in 
this case.  

We have first considered whether medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (conforming to 
DSM-IV or supported by the findings on the examination 
report) has been presented.  PTSD diagnoses are of record.  
In about 1996, a rule-out PTSD diagnosis was offered in the 
VA Medical Center records and by the end of the year, it was 
listed as a diagnosis.  However, on VA examination in 1997, 
an extensive discussion of whether the appellant met the 
criteria for PTSD was undertaken and the conclusion was that 
she did not.  The most probative and persuasive evidence in 
this case is the competent medical panel opinion that 
included a review of all of the evidence of record, an 
extensive examination of the appellant, and a discussion of 
the rationale for the conclusions; the 1997 VA examination.  
That panel found that at best, the appellant might have 
subsyndromal PTSD, which does not meet the diagnosis 
requirement for service connection.  

Furthermore, the claim fails to meet the other requirements 
to establish service connection for PTSD.  A link, 
established by medical evidence, between current symptoms and 
an inservice stressor is required.  Some medical examiners 
have concluded that she had PTSD after the appellant reported 
only the inservice sexual harassment.  Unless an examiner was 
presented with the report of both the pre-service molestation 
and the inservice harassment, a diagnosis of PTSD due to the 
inservice harassment is of little probative value.  Again, 
the most probative evidence is that which was provided in the 
1997 VA examination because it was the result of the most 
complete review of all of the available evidence.  That 
examination concluded that to whatever extent the appellant 
suffered from PTSD, it was due more to pre-service stressors 
that to inservice sexual harassment.  The more recent notes 
in the April 2000 VA Medical Center records concluded that 
PTSD was related to childhood sexual trauma as well.  These 
conclusions outweigh the appellant's contentions as well as 
those of her lay witnesses that PTSD is attributable to 
service.  

Finally, we note that the appellant has presented some 
credible supporting evidence that the claimed inservice 
stressors actually occurred.  The record included statements 
and the testimony of the appellant with regard to the 
specific instances of harassment, as well as the lack of 
action by her superior officers to resolve the harassment.  
Lay statements from friends of the appellant are also of 
record.  The Board notes that although the affiants have 
provided only hearsay evidence as to the incidents of sexual 
harassment that the appellant alleges she experienced in 
service, they attest to her complaints regarding the 
harassment and demeanor at the time of the harassment.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  S.A. reported that 
she herself experienced sexual harassment at the same base 
during the same time period that the appellant served.  The 
Board accepts the appellant's testimony and lay witness 
statements as credible supporting evidence that at least some 
of the reported inservice stressors actually occurred.  
(However, we do note that the degree to which the appellant 
asserted it took place is not credible.  She has claimed that 
about 7 noncommissioned officers harassed her during service.  
She has claimed that she was sexually harassed at both bases 
to which she was assigned.  She has also reported that she 
had 15 jobs after service and that she quit or lost most or 
all of them due to sexual harassment.  The appellant's 
assertion that she experienced sexual harassment at 15 jobs 
after service is too extreme an assertion to be credible.  It 
therefore raises the question as to the extent or the reality 
of whether sexual harassment actually occurred in service.  
However, at least some of the reported stressors have been 
documented through the lay witnesses.)  Since the 
preponderance of the evidence is against a finding that the 
appellant has PTSD attributable to inservice stressors, we do 
not have to examine further the sufficiency of the evidence 
that the claimed inservice stressors actually occurred.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  


ORDER

Service connection for PTSD is denied.  

Service connection for bipolar disorder is denied.  

Service connection for a thoracic spine disorder is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



